DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-2, 4, 7-8 and 11 (elected species group (a) figures 1A-1C) in the reply filed on 01/14/2021 is acknowledged. It is noted that claim 6 depends from withdrawn claim 5, thus withdrawn from further consideration. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insulating overmold as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. It is noted that the applicant has elected figures 1A-1C.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 7-8, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The structural cooperative relationships between an insulating overmold and other parts of the apex locator attachment is omitted. Based on the applicant’s elected species, figures 1A-1C, is the applicant calling the sliding component 31 as an overmold? As best understood by the Examiner, the sliding component is treated as an overmold. 
Claim 2 contains the trademark/trade name “ULtem.” Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe material and, accordingly, the identification/description is indefinite.
Regarding claim 11, the claim recites a metal element including a first portion, a second portion and a generally tweezer like shape. Is the applicant trying to say generally tweezer like shape is an additional element besides the first and the second portions? As best understood, the first and second portions are in a generally tweezer-like shape and not an additional element as currently claimed. Furthermore the removable coating component appear to be referring to a sliding component 31 of figure 1C based on the elected invention; however, the sliding component is not a coating. It is not clear what is encompassed by the term “coating.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lottick  (4,552,143).
Lottick discloses apex locator attachment/generally tweezer like profile (e.g. fig. 3) capable for electrically coupling a dental instrument to an apex locator comprising: an electrode (e.g. 48, 50) made of an electrically conductive material having a first portion and a second portion (e.g. front and back portion); and an insulating overmold (e.g. 52); wherein the first portion includes a clamping element with a spring back mechanism for clamping (e.g. tweezer) or hooking said apex locator attachment to the dental instrument for root canal measurement and wherein said second portion is constructed to receive a jack-style connector for connection to an electrical connector of the apex locator. It is noted that no specifics for jack style connector is known at this time. The connector limitation is intended use limitation; a whole or part of the apex locator attachment is constructed to be bendable (fig. 3); jaws at the first portion for clamping the dental instrument (fig. 3); 
With regard the statement of intended use and other functional statements, they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lottick  as applied to claim 1 above, and further in view of Zuluage (2013/0150729).
Lottick discloses the invention substantially as claimed except for insulating material being UItem; however, insulating materials such as latex, polyethylene, acrylic, UItem and various others are known in the art for the purpose of insulating wires. Zuluage shows such materials in medical applications ([0036]). It would have been obvious to one of ordinary skill in the before the effective date of the claimed invention was made to modify Lottick by selecting the material UItem for insulating purpose since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll co. v. International Corp., 325 U.S. 327, 65.
Claim(s) 11 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Slad (2,381,084).
Slad discloses an apex locator attachment capable for electrically coupling a dental instrument (e.g. metal jaws 6; fig. 3) to an apex locator comprising: a metal element (e.g 6) made of an electrically conductive material having a first portion, a second portion and a generally in a tweezer-like shape (fig. 3); gripper jaws (e.g. 6) at a first portion of the metal element, and a removable coating component (e.g. 1)  housing a part of the metal element; wherein the removable coating component is constructed to be slid in order to open or close the gripper jaws capable for clamping or hooking said apex locator attachment to the dental instrument for root canal measurement and wherein said second portion of the metal element is constructed to receive a jack-style connector for connection to an electrical connector of the apex locator. It is noted that the end of the attachment of figure 2-3 can be used to receive a jack-style connector as claimed. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772